United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-3045
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                               Timothy Andrew Kluck

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                               Submitted: May 7, 2020
                                Filed: May 13, 2020
                                   [Unpublished]
                                   ____________

Before BENTON, SHEPHERD, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      Timothy Andrew Kluck appeals after he pled guilty to two counts of possessing
an unregistered firearm, and the district court1 sentenced him to a within-Guidelines

      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
prison term. His counsel has moved to withdraw, and has filed a brief under Anders
v. California, 386 U.S. 738 (1967), challenging the reasonableness of the sentence.
Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

       After carefully reviewing the record, this court concludes that the district court
did not abuse its discretion by imposing a sentence within the advisory range, as there
is no indication that the court overlooked a relevant factor, gave significant weight
to an improper or irrelevant factor, or committed a clear error of judgment in
weighing relevant factors. See United States v. Feemster, 572 F.3d 455, 461-62 (8th
Cir. 2009) (en banc); see also United States v. Munz, 780 F.3d 1199, 1200-01 (8th
Cir. 2015) (per curiam).

      This court has independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and has found no nonfrivolous issues for appeal.

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-